IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46487

STATE OF IDAHO,                                )
                                               )    Filed: February 4, 2020
       Plaintiff-Respondent,                   )
                                               )    Karel A. Lehrman, Clerk
v.                                             )
                                               )    THIS IS AN UNPUBLISHED
HOLLIE WINNETT,                                )    OPINION AND SHALL NOT
                                               )    BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Thomas J. Ryan, District Judge.

       Judgment of conviction for felony possession of a controlled substance,
       misdemeanor possession of a controlled substance, and two counts of possession
       of drug paraphernalia, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant. R. Jonathan Shirts
       argued.

       Hon. Lawrence G. Wasden, Attorney General; Ted S. Tollefson, Deputy Attorney
       General, Boise, for respondent. Kenneth K. Jorgensen argued.
                 ________________________________________________

LORELLO, Judge
       Hollie Winnett appeals from her judgment of conviction for felony possession of a
controlled substance, misdemeanor possession of a controlled substance, and two counts of
possession of drug paraphernalia. Winnett argues that the district court erred in denying her
motion to suppress. We affirm.
                                               I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       While Winnett was on probation for a previous conviction, two probation officers went
to her approved residence for a residence check. Winnett’s daughter answered the door and told



                                               1
the probation officers Winnett no longer lived there and had moved in with her mother. The
probation officers then visited Winnett at her workplace to ask about the move.            Winnett
admitted that she had moved without informing her probation officer and confirmed her new
address. Subsequently, the probation officers went to the address Winnett provided.
       When they arrived at the address Winnett provided, the probation officers spoke with
Winnett’s mother and stepbrother. They advised the probation officers that Winnett was living
in the residence and storing some belongings in a camper on the property. Winnett’s stepbrother
allowed the probation officers to inspect both the residence and the camper. Upon entering the
camper, one of the probation officers observed drug paraphernalia protruding from a handbag
that was sitting in plain view. When asked whether there was additional contraband in the
residence, Winnett’s mother revealed marijuana and additional drug paraphernalia inside the
residence. Winnett later claimed ownership of the contraband found in the camper.
       The State charged Winnett with one felony count of possession of a controlled substance,
I.C. § 37-2732(c)(1); one misdemeanor count of possession of a controlled substance,
I.C. § 37-2732(c)(3); and two counts of possession of drug paraphernalia, I.C. § 37-2734A(1).
Winnett moved to suppress the evidence discovered in her mother’s residence and the camper. 1
The district court denied Winnett’s motion to suppress, concluding the search of the residence
and camper was reasonable. Winnett entered a conditional guilty plea to all four charges.
Winnett appeals, challenging the denial of her motion to suppress.
                                                II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,


1
        Winnett also sought suppression of statements allegedly obtained in violation of Miranda
v. Arizona, 384 U.S. 436 (1966). Winnett does not challenge the district court’s decision on the
alleged Miranda violation.

                                                 2
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                               III.
                                          ANALYSIS
       Winnett argues that the district court erred in denying her motion to suppress.
Specifically, Winnett contends that the warrantless search of the camper was unnecessary to
confirm she had violated her probation.      The State argues that the district court correctly
concluded that searching the camper was part of a lawful probation search. The State further
argues that, even if the district court erred, the case should be remanded for consideration of
alternative justifications for the search. We hold that the search of the camper was a lawful
probation search.
       The Fourth Amendment to the United States Constitution prohibits unreasonable searches
and seizures. Warrantless searches are presumed to be unreasonable and therefore violative of
the Fourth Amendment. State v. Weaver, 127 Idaho 288, 290, 900 P.2d 196, 198 (1995). The
State may overcome this presumption by demonstrating that a warrantless search either fell
within a well-recognized exception to the warrant requirement or was otherwise reasonable
under the circumstances. Id. Probation officers may search probationers, their residences, or
vehicles when there are reasonable grounds to believe that a probation violation has occurred and
the search is reasonably related to the disclosure or confirmation of that violation. See State v.
Klingler, 143 Idaho 494, 497-98, 148 P.3d 1240, 1243-44 (2006); State v. Adams, 146 Idaho 162,
164, 191 P.3d 240, 242 (Ct. App. 2008).
       The district court concluded that the search of the camper was a lawful probation search.
In reaching this conclusion, the district court made several findings relevant to the probation
officers’ belief that Winnett had violated her probation by residing in an unapproved location. 2


2
        Winnett concedes that she was subject to the following probation condition regarding her
residence:

       I will reside in a location approved by my probation/parole officer. I will not
       change my approved place of residence without first obtaining permission from
       my probation/parole officer.



                                                3
Although Winnett concedes there were reasonable grounds to believe she violated her probation,
she argues that searching the camper was unlawful because doing so was unnecessary to confirm
a violation she had already admitted. We disagree.
       Probation officers may conduct a warrantless search of a probationer’s residence if there
are reasonable grounds to believe a probation violation has occurred and the search is reasonably
related to disclosing or confirming that violation. State v. Santana, 162 Idaho 79, 85, 394 P.3d
122, 128 (Ct. App. 2017). The mere likelihood of facts justifying a search can be sufficient to
constitute reasonable grounds.    Id.   Here, searching the camper was reasonably related to
confirming Winnett had violated her probation by moving to an unapproved residence. A
reasonable probation officer aware of Winnett’s admission to moving could conclude that
searching her new residence might lead to the discovery of physical evidence, like clothing or
mail addressed to Winnett, corroborating her admissions. The same rationale applies to the
search of the camper as the probation officers were aware that Winnett was storing property
within it. Once the probation officers had reasonable grounds to believe a probation violation
had occurred, they were not limited to obtaining only a certain quantum of evidence. Thus,
Winnett’s admission to moving and her family members’ corroborating statements did not
preclude the probation officers from searching the camper.
       In sum, the probation officers had reasonable grounds to believe Winnett had violated her
probation by moving to an unapproved residence and the search of camper was reasonably
related to confirming that violation.     Therefore, the warrantless search of the camper by
probation officers was a lawful probation search. See id. Winnett has failed to show the district
court erred in denying her motion to suppress. 3
                                                   IV.
                                         CONCLUSION
       The district court correctly concluded that the search of the camper was part of a lawful
probation search. Thus, Winnett has failed to show that the district court erred in denying her
motion to suppress. Consequently, Winnett’s judgment of conviction for felony possession of a


3
        Because we uphold the search under the probation search exception, it is unnecessary to
consider the State’s arguments for a remand to permit consideration of alternative justifications
for the search.

                                                   4
controlled substance, misdemeanor possession of a controlled substance, and two counts of
possession of drug paraphernalia are affirmed.
       Chief Judge HUSKEY and Judge BRAILSFORD, CONCUR.




                                                 5